DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 2, 3, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, 20, 21, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33 and 34 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 6 and 21, Takeda (US 20170195889 A1) discloses a method of wireless communication, comprising: 
communicating, by a first wireless communication device with a second wireless communication device, a first downlink communication signal in a downlink unlicensed band of a network (The first communication device, radio base station, communicates, transmits, a first downlink signal, signals which user terminals use for cell detection/measurements, connection in a band of a network. “[0063] As mentioned earlier, a radio base station transmits both signals to which LBT is not applied (LBT-exempt signals) and signals to which LBT is applied (LBT-required signals) on the downlink. For example, the radio base station transmits the signals which user terminals use for cell detection/measurements, connection and so on, without applying LBT.”, The band(s) in which base station transmits the, signals used for connection, include a downlink unlicensed band.” [0067] In particular, when the radio base station and a user terminal connect by using a licensed band and an unlicensed band (CA/DC)…” ); and communicating, by the first wireless communication device with the second wireless communication device, a second downlink communication signal in an uplink licensed band of the network (The first wireless communication device, radio base station, communicates a second downlink signal, information transmitted in the PBCH, in a licensed band of the network, licensed band cells. “[0067] In particular, when the radio base station and a user terminal connect by using a licensed band and an unlicensed band (CA/DC), the user terminal can receive DL signals via the licensed band, where LBT is not used. So, in scenario 1 or 2, it is possible to make the PBCH an LBT-required signal, and allow the user terminal to receive information that is transmitted in the PBCH from licensed band”).
The method of Takeda differs from the method of claim 1, in that Takeda is silent on wherein the second downlink signal is communicated in an uplink licensed band of the network. Takeda further differs from claim 6, in that Takeda is silent on the method of claim further comprising a step of communicating, by the first wireless communication device with the second wireless communication device in the downlink unlicensed band, a first message indicating a first resource in the uplink licensed band, wherein the second downlink communication signal is communicated using the first resource in the uplink licensed band. Takeda further differs from claim 6, in that Takeda is silent on a step for communicating, by the first wireless device with the second wireless device, a third downlink communication signal using a second resource in the uplink licensed band. Finally Takeda differs from claim 6, in that Takeda is silent on wherein the third downlink communication signal is communicated in the uplink licensed band based on at least one of a periodic-schedule or a semi-persistent schedule. While other prior art of record such as Goldhamer (WO 2014/061001), Wang (US 20180109359 A1) and Seo (USPGPub No. 2011/0310747) teach features pertaining to communicating in unlicensed and/or licensed bands/carriers said prior art of record fails to remedy the deficiencies of Takeda with respect to claim 1. 
Goldhamer teaches a feature wherein a downlink signal, downlink communication, is communicated in an uplink band of a network, uplink channel including a second set of time-frequency resources in a second range, in order to reduce load in a downlink band. Goldhamer however is silent on the following: a step of communicating, by the first wireless communication device with the second wireless communication device in the downlink unlicensed band, a first message indicating a first resource in the uplink licensed band, wherein the second downlink communication signal is communicated using the first resource in the uplink licensed band, a step for communicating, by the first wireless device with the second wireless device, a third downlink communication signal using a second resource in the uplink licensed band,  wherein the third downlink communication signal is communicated in the uplink licensed band based on at least one of a periodic-schedule or a semi-persistent schedule, as arranged with the remaining elements of claim 6.
Wang teaches in [Par. 178 – Par. 179] communicating by a first wireless communication device with the second wireless communication device in an unlicensed band, a first message indicating a first resource in an licensed band, on-off status of the first device on the first carrier via first carrier where a second carrier is used for re-transmission when first carrier is OFF ([0178] The on-off status of the first device on the first carrier may further be notified to all the receive ends by transmitting corresponding information by using the first carrier. Specifically, the receive ends may be notified, by using PDCCH or PUCCH or RRC signaling on the first carrier corresponding to a time when the on-off status on the first carrier changes, that the on-off status of the first carrier changes.). However, Wang is silent on the following: on wherein the second downlink signal is communicated in an uplink licensed band of the network, on a step for communicating, by the first wireless device with the second wireless device, a third downlink communication signal using a second resource in the uplink licensed band and on wherein the third downlink communication signal is communicated in the uplink licensed band based on at least one of a periodic-schedule or a semi-persistent schedule, as arranged with the remaining elements of claim 6. 
backhaul data transmitted using a second resource in an uplink band, 8th subframe (Referring to Table 1, refer to UL/DL Configuration, where subframes 3 and 8 are uplink subframes and thus are regarded as uplink resources.  Furthermore in regards to claim Table 1, UL/DL config 1, a first and second downlink signal are transmitted on subframes designated “D”. Additionally refer to [Par. 88] where, “…the first configuration, the 3rd subframe and the 8th subframe are UL subframes. However, the subframes may be exchange subframes…The exchange subframe is a designated as a UL subframe for data transmission from the base station to the terminal in a TDD system”, the exchange subframes are used for transmission from a base station to a terminal, and thus are regarded as being used for downlink signal transmission ).  However, Seo is silent on the following: on wherein the second downlink signal is communicated in an uplink licensed band of the network, a step of communicating, by the first wireless communication device with the second wireless communication device in the downlink unlicensed band, a first message indicating a first resource in the uplink licensed band, wherein the second downlink communication signal is communicated using the first resource in the uplink licensed band., wherein the second downlink signal is communicated in an uplink licensed band of the network, on a step for communicating, by the first wireless device with the second wireless device and on wherein the third downlink communication signal is communicated in the uplink licensed band based on at least one of a periodic-schedule or a semi-persistent schedule, as arranged with the remaining elements of claim 6. 
Thus the prior art of record neither when considered alone nor in combination fail to remedy the deficiencies of Takeda with respect to claim 6. Independent claim 21 recites substantially the same features as claim 6, and is regarded as allowable for the same reasons provided in regards to claim 6.

In regards to claim(s) 14 and 29, Takeda (US 20170195889 A1) discloses a method of wireless communication, comprising: 
communicating, by a first wireless communication device with a second wireless communication device, a first downlink communication signal in a downlink unlicensed band of a network (The first communication device, radio base station, communicates, transmits, a first downlink signal, signals which user terminals use for cell detection/measurements, connection in a band of a network. “[0063] As mentioned earlier, a radio base station transmits both signals to which LBT is not applied (LBT-exempt signals) and signals to which LBT is applied (LBT-required signals) on the downlink. For example, the radio base station transmits the signals which user terminals use for cell detection/measurements, connection and so on, without applying LBT.”, The band(s) in which base station transmits the, signals used for connection, include a downlink unlicensed band.” [0067] In particular, when the radio base station and a user terminal connect by using a licensed band and an unlicensed band (CA/DC)…” ); and communicating, by the first wireless communication device with the second wireless communication device, a second downlink communication signal in an uplink licensed band of the network (The first wireless communication device, radio base station, communicates a second downlink signal, information transmitted in the PBCH, in a licensed band of the network, licensed band cells. “[0067] In particular, when the radio base station and a user terminal connect by using a licensed band and an unlicensed band (CA/DC), the user terminal can receive DL signals via the licensed band, where LBT is not used. So, in scenario 1 or 2, it is possible to make the PBCH an LBT-required signal, and allow the user terminal to receive information that is transmitted in the PBCH from licensed band”).
The method of Takeda differs from the method of claim 1, in that Takeda is silent on the following: wherein the second downlink signal is communicated in an uplink licensed band of the network,  receiving, by the first wireless communication device from the second wireless communication device, a message indicating timing information; transmitting, by the first wireless communication device to the second wireless communication device, an uplink communication signal in the uplink licensed band; and monitoring, by the first wireless communication device in the uplink licensed band, for a response to the uplink communication signal based on the timing information. Other prior art of record while teaching features pertaining to use of unlicensed and licensed communication bands fail to remedy to deficiencies of Takeda with respect to claim 14.
Goldhamer (WO 2014/061001) for example discloses in [Par. 10] a feature wherein a downlink signal, downlink communication, is communicated in an uplink band of a network, uplink channel including a second set of time-frequency resources in a second range, in order to reduce load in a downlink band. However, Goldhamer is silent on receiving, by the first wireless communication device from the second wireless communication device, a message indicating timing information; transmitting, by the first wireless communication device to the second wireless communication device, an uplink communication signal in the uplink licensed band; and monitoring, by the first wireless communication device in the uplink licensed band, for a response to the uplink communication signal based on the timing information, as arranged with the remaining elements of claim 14.
Wang teaches in [Par. 178 – Par. 179] communicating by a first wireless communication device with the second wireless communication device in an unlicensed band, a first message indicating a first resource in an licensed band, on-off status of the first device on the first carrier via first carrier where a second carrier is used for re-transmission when first carrier is OFF ([0178] The on-off status of the first device on the first carrier may further be notified to all the receive ends by transmitting corresponding information by using the first carrier. Specifically, the receive ends may be notified, by using PDCCH or PUCCH or RRC signaling on the first carrier corresponding to a time when the on-off status on the first carrier changes, that the on-off status of the first carrier changes.). However, Wang is silent on the following: receiving, by the first wireless communication device from the second wireless communication device, a message indicating timing information; transmitting, by the first wireless communication device to the second wireless communication device, an uplink communication signal in the uplink licensed band; and monitoring, by the first wireless communication device in the uplink licensed band, for a response to the uplink communication signal based on the timing information, as arranged with the remaining elements of claim 14.
Seo (USPGPub No. 2011/ 0310747) for example discloses a feature for communicating by a first wireless device, base station/relay station with a second wireless device, base station/relay station,  a third downlink communication signal, backhaul data transmitted using a second resource in an uplink band, 8th subframe (Referring to Table 1, refer to UL/DL Configuration, where subframes 3 and 8 are uplink subframes and thus are regarded as uplink resources.  Furthermore in regards to claim Table 1, UL/DL config 1, a first and second downlink signal are transmitted on subframes designated “D”. Additionally refer to [Par. 88] where, “…the first configuration, the 3rd subframe and the 8th subframe are UL subframes. However, the subframes may be exchange subframes…The exchange subframe is a designated as a UL subframe for data transmission from the base station to the terminal in a TDD system”, the exchange subframes are used for transmission from a base station to a terminal, and thus are regarded as being used for downlink signal transmission ).  However, Seo is silent on receiving, by the first wireless communication device from the second wireless communication device, a message indicating timing information; transmitting, by the first wireless communication device to the second wireless communication device, an uplink communication signal in the uplink licensed band; and monitoring, by the first wireless communication device in the uplink licensed band, for a response to the uplink communication signal based on the timing information, as arranged with the remaining elements of claim 14. Thus the prior art of record neither when considered alone nor in combination fail to remedy the deficiencies of Takeda with respect to claim 14. Independent claim 29 recites substantially the same features as claim 6, and is regarded as allowable for the same reasons provided in regards to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476